 SILVERCREST INDUSTRIES, INC.135Silvercrest Industries,Inc. and International Union,United Automobile,Aerospace and Agricultural Im-plementWorkers of America,U.A.W. Case 21-CA-12730September 5, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDJENKINSOn March 31, 1975, Administrative Law Judge E.Don Wilson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief. The General Counsel filed a briefanswering Respondent's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions 2 of the Administrative Law Judge to theextent consistent herewith.The Administrative Law Judge found Respondentviolated Section 8(a)(1) of the Act through the con-duct of its supervisors which included coercive inter-rogation of employees concerning union activitiesand threats of discharge, plant closure, and reprisalsfor supporting the Union. He also found a violationof Section 8(a)(3) and (1) in the mass discharges of 48employees on May 24, 1974. We affirm the finding of8(a)(1) violations 3 but reverse the conclusion that thedischarges violated Section 8(a)(3) and (1).In holding that the discharge of 48 employees onMay 24, 1974, was motivated by a desire "to destroyunion activity" and violated Section 8(a)(3) and (1)of the Act, the Administrative Law Judge noted (1)the union animus manifested by the 8(a)(1) violationsiThe General Counsel has filed a motion to strike portions ofRespondent's brief becausetheyrefer to evidencenot of recordWe find itunnecessary to rule specifically on General Counsel's motion,since inreaching our decision we have not relied on the evidenceto which GeneralCounsel objects.2Respondent has charged the Administrative Law Judge with bias basedprincipally on his crediting the testimony of General Counsel'switnesses,not crediting Respondent'switnesses,and reachingconclusions adverse toRespondent.No external evidence of bias has been presented It is funda-mental that a claim of bias cannotbe predicated on adverse credibilityrulings and we find no evidence of bias in the record. Further, although wedo not adopt,and find unwarranted,the Administrative Law Judge's per-sonal comments with respect to evidence offered by Respondent,we findhis findings of fact, apart from such comments,to be from judicial bias.3 It is not clear whether the Administrative Law Judge found an 8(a)(I)violation based upon surveillance.In any event,the complaint did not allegeand the evidence does not support a violation based on surveillance. Ac-cordingly, our affirmance does not embrace a surveillance violation.byseveralofRespondent'ssupervisors,(2)Respondent's knowledge of the union organizationaldrive, (3) the statement of one supervisor to an em-ployee upon informing him of his discharge "to eatunion," (4) the hiring of a new employee on the day48 others were discharged, and (5) the coincidence ofthe discharges with the heightened union activityduring the month of May .4Respondent denied any antiunion motivation andclaimed it discharged the employees because adverseeconomic conditions had caused a decline insales inMay and indicated a continuing decline in the future.Its witnesses testified that, since it manufactured mo-bile homes only on orders and not for inventory, effi-cient operation required the maintenance of a sub-stantialbacklog of orders. To maintain such abacklog in the face of declining sales, according tothe testimony, it decided to reduce daily productionfrom nine units to seven and ordered a proportionatereduction of its work force. In support of its econom-ic justification Respondent points out that the em-ployees were selected for discharge without regard totheir attitude toward the Union and that knownunion protagonists were kept on. This was acknowl-edged by the Administrative Law Judge.TheGeneralCounsel'sevidenceconfirmsRespondent's claim of a sharp reduction of ordersfrom 245 in April to 161 in May and a further declineto 102 in Junes Reduction of production in Junewith the smaller work force resulted in the mainte-nance of a constant backlog of unfilled orders forthatmonth. The conclusion to be drawn from thedrastic reduction in employees on May 24 is ren-dered uncertain by Respondent's history of widefluctuations in its work force unrelated to union ac-tivity.Thus, in November of 1973 it laid off 40 em-ployees, closed its plant for 2 weeks at the end ofDecember, laid off 40 employees again in January of1974, and, after the layoff of May 24, laid off approx-imately 50 employees in October of 1974. Employeeswere rehired in the intervals between layoffs and asignificant number of those discharged on May 24have been rehired.In the light of these circumstances, since there isno direct evidence linking the discharges to anti-union motivation,6 we do not consider that the Gen-4 On theday ofthe dischargesOzzie Fetter,Respondent's vice presidentin charge of plant operationswho instructedthe foremen to effect the dis-charges receiveda letter from the Uniondemanding recognition as collec-tive-bargaining agent.Fetter did not deny receivingthis letter before an-nouncingthe discharges but claimed that hehad not seen it until after theyhad been announced.The Administrative Law Judgedid not refer to thisletter in arriving at his conclusion concerning the discharges.5April did notrepresent a normal month since a price increase had beenannounced and dealerswere permitted to order atthe preincrease prices inApril. Therewere175 ordersinMarch6 1t does not appear thatthe supervisor who tolda dischargedemployeeContinued220 NLRB No. 24 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel has sustained his burden of proof and wereverse the Administrative Law Judge's finding of an8(a)(3) and (1) violation.AMENDED CONCLUSIONS OF LAWDelete the Administrative Law Judge's Conclusionof Law 4.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent, Sil-vercrest Industries, Inc., Santa Fe Springs, Califor-nia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning theirunion activities or threatening its employees with dis-charge, plant closure, or other reprisals because oftheir support for the Union or to induce them to for-go such support.(b) In any like or related manner interfering with,restraining,or coercing any employees in their rightto join,assist,or support the Union herein, or anyother labor organization, or engage in any other ac-tivities protected by the Act, or to refrain from sodoing.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Post at its Santa Fe Springs, California, plantcopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 21, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with."to eat union" was privyto the discharge decision.As to the employee hiredwhen the discharges were effected,itappears that arrangements for hisemployment were made before the decisionto cut dailyproduction fromnine units to seven was made7 In the event that thisOrderis enforced by a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees abouttheir union activities and sympathies, or suchactivities of their fellow employees.WE WILL NOT threaten any of our employeeswith reprisals to induce them to forgo support ofthe Union, nor threaten them with closure of allor part of our plant or with discharge or othereconomic reprisals because they engage in unionactivities or other protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce any employeesin their right to join,assist,or support theUnion, or any other labor organization, or en-gage in any other activities protected by the Act,or to refrain from so doing.SILVERCREST INDUSTRIES, INC.DECISIONSTATEMENTOF THE CASEE. DON WILSON, Administrative Law Judge:Based on anoriginal charge filed by International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers ofAmerica, U.A.W., herein the Union, on June 4, 1974, andamended by it on August 7, 1974, the Regional DirectorforRegion 21, of the National Labor Relations Board,herein the Board, issued a complaint and notice of hearingon August 8, 1974. It was therein alleged that SilvercrestIndustries, Inc., herein Respondent, committed various vi-olations of the Act. Respondent timely denied the same.Pursuant to due notice, a hearing in this matter washeard before me on December 4 through 6, 1974. Briefswere received January 21, 1975, and have been fully con-sidered.Upon the entire record in this case,' and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all materialtimes, Respondent has been aCaliforniacorporation engaged in the manufacture of mobile homes;'General Counsel'smotion, unopposed,to correct transcript is granted SILVERCREST INDUSTRIES, INC.137itsprincipal place of business being in Santa Fe Springs,California.In its normal business operations,itannuallysells and ships goods valued in excessof $50,000 directlyoutside the State of California.It has at all material timesbeen an employer engaged in commerce within the mean-ing of the Act.If.THE LABOR ORGANIZATIONAt all times material, the Unionhas been alabor organi-zation within the meaningof the Act.III.THE UNFAIR LABOR PRACTICES 2A. The IssuesIncluded among the issues are whether Respondent in-terrogated employees about their own and their fellow em-ployees' union activities; did Respondent threaten employ-eeswith discharge because of their union and otherprotected concerted activities; did Respondent threatenemployees with reprisals in order to encourage them not tosupport the Union; did Respondent threaten employeesthat the plant would be closed if the Employees selectedthe Union as bargaining representative; did Respondentthreaten employees with discharge and other reprisals be-cause they had engaged in union and other protected con-certed activities; did Respondent, about May 24, 1974,1 layoff or discharge about 48 employees and has it since failedand refused to reinstate them because of their union activi-ties? 4B. Facts1.Restraint, coercion, and restraint by Respondent inviolation of Section 8(a)(1) of the Act and Respondent'sunion animusUnion activity began at Respondent's plant early inMay. It increased into the middle of May and progressed.The plant hadabout200 employees. Some of them signedcards authorizing the Union to represent them at the plant.Respondent'switness,Fernando Garcia, an agent of Re-spondent, I find, testified he asked an employee of Respon-dent, Oscar Zuazo, if he had signed a card for the Union.Allegedly, an employee had given Garcia 10 authorizationcards, and Garciasigned oneof them. Garcia allegedlywanted to find an employee who had "not signed." 5 Hedid not distribute the other cards to employees because2The transcript and exhibits have been meticulouslyread, and, in manyinstances. reread I am most conscious of the demeanor of each witness Iam aware that although Respondent had manyemployees,muchtestimonyof witnesses for General Counsel has notbeen corroborated To the extentthat Respondent's virulent union animus inhibited other potential witnesses,Ido not know I find that the testimony and demeanorof General Counsel'switnesses most impressed me. I credit their testimony even where denied3Hereinafter all dates referto 1974,unless otherwise stated4 Some have been reinstated.As of the time of the hearing,some hadfailed to accept an offer of reinstatement,if received, and some could not belocated by Respondent.Compliancecan handledetails.5Nonsense!"they all had one." 6 He allegedly dust signed his card andgave the others back to the union steward who had givenhim the 10. He testified hedidn'tdistribute the cards, hejust signed his. He askedeverybody in his departmentifhehad signed a card for the Union, each replied he had.7Agent Arredondo, called by Respondent as a witness,testified he heard "rumors" about the Union before theMay 24 layoff.8 He heard from a "guy" that "the Union'scoming in." He "probably" heard about that "a couple oftimes." He swore he asked "the Union steward," RaymondLopez, for a U.A.W. union card. He swore he asked Lopez,"Where's mine, Raymond?" Lopez gave him one. He put itin his pocket, didn't sign it, and brought it home. He askedfor the card so he couldsee"what it was." He was "inter-ested" in the "Union card." He was interested because Lo-pez was "handing them to everybody else." 9 He "couldjust see." 10 Lopez said to him, "Here's yours, John" whenJohn asked Lopez, "Where's mine?" Not for a moment doIbelieve he did not know union cards were being distribut-ed or that he did not ask for one. He didn't he would haveme believe, tell his superior about this becausehe didn'tthink he should.He asked me why he should have, I keepasking myselfwhy he should not have.Ihave no doubt hedid and his "rhetorical" question convinces me that he wasattempting to conceal the truth.Why notrevealinnocentactions about union activities toanyonewhomighthave aninterest?He felt Respondent II could find out for itself,12These admissions of unfair labor practices by Arredondo,establish 8(a)(1) violations by Respondent on a large scale,no matter the thinness of the skin with which Arredondowould attempt to conceal them.Another of Respondent's witnesses was Ed O'Briant,also an agent of Respondent. He was a "foreman." BeforeMay 24, hetooheard "rumors" 13 about the "Union" in theplant,butheneverbeforemay24 heard that a layoffmighttake place.14Itwas atlunch timeon May 24, when OzzieFetterfirsttold him and Ralph Calzaretta, that there wasgoing to be a layoff that day.15 Heneverhad-heard therewas going to be such a layoff. I have noted that I havemeticulouslystudied this record, and it reveals to me thathad Respondent determined upon aneconomiclayoff,evenas late as May 23, O'Briant would so have been advised bythe end of May 23 or as early ascouldbe on May 24.16The "rumors" about the Union were"throughout the6 Companyknowledge7These interrogationsviolated Section 8(a)(I) of the Act8Discharge99Companyknowledge10 Surveillance9iiHe was Respondent's agentIzHe signed up with theU A W afterthe Respondent lost the electionu What an innocent word'14He was not a small time operator for Respondent.He was, at least,foreman over electrical, plumbing,and heating15 I refuse to find, that absent improper reasonsfor the layoff of 48 peoplea supervisor of the status of O'Briant,would have been kept in ignorance ofthe imminenceof a layoff, eventhough all thebig menof the Respondentcame to the decision theday beforeIf such decision had been made,O'Briant would have knownof itbeforehe started to eat that lunch16O'Briant kept things moving Respondent was not stupid enough togive him a minimum of time to decide on whom shouldbe laid offRespondent'switnesses, especially atthe higherlevel, impressed me as menof such exceptional intelligencethat theywould not alert foremen that al-Continued 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop." 17Itwas "all through the day," as he'd go throughthe shop,is particularlyMay 22 and May 23. The "ru-mors" from his lips became realities. "They were saying theUnion was trying to get into the shop." Heknew "afewpeople,you know,that had signed cards." A "leadman"told him "they" had given him a card, and "he didn't wantto join the Union, you know, uh, but is it okay if he signedthe card, and I said yes, you know, it's okay with me." 19He testified there was discussion about whetherthe Unionwould or wouldn't make it on May 22 and23.20 Some wouldsay yes and others no. The discussions were pretty "muchconstantlygoing on all day or throughout the days of May23rd and May 22nd." He didn't bring this to the attentionof anybody else, "becausemost of the people knew about it,you know."He wassure Ozzie Fetterknew about it. "It wasgeneral conversation throughout the plant."Itwould havebeen almost"impossible for Ozzie Fetter not to have learnedthis."Fetter made his rounds through the plant.21 Hemusthave known of the union discussions. He discussed theUnion "some," on up from Fetter.About May 22 or 23, heand Fetter discussed, `you know, the Union trying to get in."The U.A.W. was mentioned. Fetter told him he had heardthe "rumors." 22Ozzie Fetter was vice president of plant operations forRespondent. His story of the most sudden meeting anddecision to lay off or discharge a most substantial numberof employees on May 24 will be discussed later .21Fetter swore he hadn't "heard" of the Union's organiz-ing activities untilMay 24,24 the day of the layoff. Hehedged immediately, and said, he, also, had "heard somerumors." He swore he "didn't know anything for definite."This wasfalsetestimony, in light of the record as a whole.Itwas brazen testimony.He first heard the "rumors" about 2weeks before themass discharge.The rumors stayed the same-no increaseor decrease. He would say he heardrumorsmore thantwice.He wouldn't say "more than five times," he couldn'tbe that "specific."Nosupervisor or leadman reported arumor to him-'just by certain men." They just "volun-teered" that the Union was trying to organize the employ-most 25 percent of the force was to be laidoff, only a coupleof hours beforethe selection of those to be discharged.17Companyknowledge)18Rumors?19Why give or withholdpermission920 Obviously beforeMay 2421Daily'22 Thesoft beauty and innocence of a euphemism.23 Especiallyin view ofmy findings above, I here find Respondent'sknowledgeor lackof knowledge as to union activities, if any, ofindividualson May24, is immaterial. Sometimes it matters little whether you're a sheepor a goatifyou're shot for a goat, and it can mean nothing if the bigchopping axe demonstratesthatthe wielder thereof has power.Respondent,possessing union animus,knowing that unionism was rampant.got rid of amost substantial number of employees, union or not, as individuals. Anartful, but as revealedby theentire record in this case,unsuccessful way todecimate the employee complement so as to eliminate unionism amongRespondent's employees,was engaged in by Respondent on May 24. Re-spondent argues in his so able brief, that there is insufficient evidence thatRespondent was aware of the union sentiments of theindividualsdischargedon May 24. But the record makes more than abundantly clear that thisRespondent knewverywell ofthe intense interestof "its" employeesin theUnion24 Basely untrueees-"voluntarily."Probably before the "two weeks" referred to above, Re-spondent began to check on union activitiesamong its em-ployees. Stanley Putrzenski, herein called Pert,as he was inthe plant, was Respondent's foreman of House Siding andRoofing. In May, he had about 25 employees under him.Hedidn't learn of the May 24massdischarge until11 a.m.that day.25Ozzie Fetter told him. Pert then testified hisleadman told him there was talk about the Union on May23.Pert reported that to Fetter.This was about 7 a.m. or 9a.m. I do not credit Pert's denialsof conversations he hadwith employees, as testified to by Felipe Valenzuela andSilvestre Saucedo.26Valenzuela most credibly testified, that when he testifiedhe was employed by Respondent and had been so em-ployed in May. He had signed a union card. Contrary toPert,whose denials, as I have said, I do not credit, in themiddleofMay, Pert came to Valenzuela and asked him ifhe knew what Pert wanted to talk to him about. Valenzue-la, herein V, said "yes. For the Union." Pert asked him ifhe had signed for it. V asked, "Me?" Pert again asked him,"Did you sign?" V replied, "We all signed." 27 Pert askedhim if he had signed for the Union, to which V replied, heas well as,everyone else had.Later on, Pert asked him thesame question. s These questions violated Section8(a)(1) ofthe Act. Pert spoke on these occasions, through an inter-preter.SilvestreSaucedo was an employee of Respondent, whenhe testified. I credit his testimony. He was honest andforthright.He talked to Pert in themiddle of May.Pertasked him if he wanted the Union. Saucedo said,"maybe." 29 Pert said the Union would not protect him. (Ifind this particularly violative of Section 8(a)(1) of theAct.) Pert then said, "you want a union, maybe you lost thejob." (Obviously violative of Section 8(a)(1) of the Act.)Pert added, "you and the guys." (Again violative.) Hesigned the card for the Union after Pert gave him the coer-cion.General Counsel's witness, Oscar Ramirez Zuazo, waslaid off by Respondent on May 24.He signeda card forthe Union about the middle of May.Supervisor Fernando Garcia spoke to him a couple ofdays afterhe signedthe card. One unnamed employee waspresent. Garcia told him he hadsigned a unioncard. Zua-zo agreed. Garcia saidall who had signed for the Unionwould be laid off.Zuazo said it didn't matter because he hadalready signed.Zuazo came back to work for Respondent about 6 weeksafter the May 24 layoff. Garcia called him back.Garcia in his conversations, interrogations, etc., violatedSection 8(a)(1) of the Act.25 Foreman O'Briant had"mentioned"theremight be a layoff about aweek before.26 Pert further testified an employee came to him on May 23 and said hewanted to quit"becauseall the fellowswere signingcards."It's reasonable toinfer, as I do, that Pert reportedthisto Fetter. Timing!Timing'27 1 presided at this trial.Iobserved the witnesses.Istudied the tran-scripts, exhibits, and briefs I repeat,General Counsel's witnesses were hon-est and truthful,despite Respondent's attacks upon their credibility.28Of course, such repeated interrogation becomes more coercive.Pert. Ifind, intended to coerce.29 See how coercive interrogation can be! SILVERCREST INDUSTRIES, INC.Garcia's testimony, rebutted or unrebutted, is not cred-ited. It is incredible. Garcia testified to receiving 10 author-ization cards for an alleged shop steward. He testified heasked Zuazo if he had signed a union card and I properlyinfer from his testimony, he wanted to find an employeewho hadnotsigned for the Union.30The testimony and favorable demeanor of Ray Lopezshown forth with credence, and I entirely credit his testi-mony. When he testified, he was in the employ of Respon-dent. He conversed with Agent John Arredondo about theUnion in the week of May 24. They and about nine otherpersons were present.31 Arredondo's denials of Lopez' testi-mony are specifically not credited. At a 1:30 p.m. break,the group was discussing the Union and Arredondo, withE.S.P., in part or otherwise, stated that if the Union camein,Respondent would close down.32 The witness namedothers who were present but who did not testify for eitherGeneral Counsel or Respondent.Timing! How important! On or about May 23, AgentSandoval met with employees. Rafael Peregrino was em-ployed by Respondent when he testified. His honesty wasas evident as the pureness of a real gem, even though hetestified through an interpreter. His supervisor, inMay,was Pedro Sandoval. He signed a U.A.W. or union cardand thereafter had a discussion with Sandoval in the mid-dle of May about the Union, and 10 or 12 other workerswere present.Sandoval spoke to all of them.Respondent'scounsel properly points out in his excellent brief that San-doval denied violations attributed to him. I do not creditthe denials.Sandoval said to Peregrino and the others that he want-ed to talk to them. He said he wanted to talk as Respon-dent wished him to. He said, "All of those who have notpresented their papers" 33 "to bring them." "Because theCompany doesn't want to have any more workers here ille-gally, because the Immigration could come, and they don'twant to have any problems." He added, in gross violationof Section 8(a)(1) of the Act, "because you're here in thisCompany, already have a bad record for having signed forthe Union." He then said, "I give you until the end of thisweek to present your papers." 34 Sandoval said, "Well it'snot my fault, you signed for the Union, now you wait forthe result." He added, "Possibly all those that signed aregoing to be laid off." 35 This, to a group of perhaps a dozen,was clearly a threat that that whichhappenedon May 24,would happen.I suppose I'll devote time to the so-calledeconomic defense.3 If such there even should be, it wouldbe so intertwined, so integrated, with an antiunion motiveto destroy union activity by decimation, or more, that theMay 24 mass layoff-in light of Fetter's alleged timing-learn the 23rd-fire the 24th-and Respondent's virulentand abiding union animus-violated Section 8(a)(3) and30 Further violation of Section 8(a)(1) of the Act.31 If othersdid not corroborate,I find Respondent's Section 8(a)(1) viola-tions wereallcoercive.32 He was only 75 percent right, but violated Section 8(a)(1) of the Act.33 The greenimmigration cards.34 How manyof his listeners were illegal aliens, if any? Anygoodchargeof lack of corroboration''35 Section 8(a)(l).36 I've considered it often anddeliberately.139(1) of the Act. I find, because it is so obvious to me fromthe entire record that a and a controlling reason for themass discharge of May 24 was todestroy, annihilate,andleave the remains of union activity for cremation.Sandoval's denials were but consonant with the rest of adefense devoid of merit and unworthy of either illumina-tion or detailed elaboration.We come to Adolfo Guante Mora whose employmentfor Respondent ceased on May 24. Sandoval was his super-visor.He signed a union card. On May 23, Sandoval, in thepresence of perhaps 12 others, after calling them together,asked them who had signed for the Union, one at a time.Mora said he had signed. Sandoval said he was going to layoff anyone who had signed for the Union.31 Sandoval laidoffMora. I am not slightly interested in the fact that onlysomeof the group were discharged by Respondent on May24. That wastheday Respondent showed its muscle and itsstrenght of Atlas. It was antiunion. It knew many if notmost of its employees, even though not identified, wantedtheUnion.On May 24, with no prior warning-SWAT!-25 percent of the employees were ex-employees.Res Ipsa Loquitorisnotlimited to negligence. On this rec-ord-"economics"-"fiddlestick." It is so nonsensical toargue the lack of value to be attached to nonsense! I won't.Respondent, in his outstanding brief, appears to suggestthat the absence of names of people or their failure to testi-fy is an indication that their testimony wasapparentlynot"solicited" by the General Counsel. Spurious speculation!As would be mine that he solicited the testimony of everyemployee but was unsuccessful because each had been suc-cessfully restrained, interfered with, and coerced by Re-spondent during the course of his employment. Of course,I shall not engage in such impermissible, pure speculation.Counsel for Respondent, very properly, points outappar-entcontradictions in answers by Peregrino to questionsplace by me. Peregrino testified through an interpreter, ashave many other witnesses. However, here, I am convincedand find Peregrino was an honest witness, who, through aninterpreter, answered all questions truthfully, to the best ofhis ability. It is not impossible that he or the interpreterwere confused. My questions may have been confusing toeach. After most careful and diligent consideration, I findPeregrinodidtellSandoval he had signed a card. I findSandoval by the various acts or statements I have foundhim to have made violated Section 8(a)(1) of the Act. Ofparticular virulence was the linking of possible "illegal en-try" with any union activity. A combined coercive interro-gation and at least a threat of dreaded deportation forunion activity.It is in this light particularly that I view the creditedtestimony of Joe Calderon as to events of May 23. He wasemployed by Respondent when he testified. He signed acard for the Union about May 15. On May 23, he had aconversation with Sandoval. Two employees, whose nameshe did not remember or know, were present for part of theconversation. Sandoval was present when Calderon toldthe employees they had rights to union representation.Sandoval said, "Look, Joe, I have orders from Ozzie Fetter37 The May 24 discharges were probablynot so restricted but were atom-bomblike in their effect 140DECISIONSOF NATIONALLABOR RELATIONS BOARDand that he was putting the monkey on our lap and to getthe guys straightened out." He added the guys who didn'thave any green papers 38 and had signed for the Unionwould be the first ones to be terminated. I find this was areal twist to the shaft. I find he told the truth when hequoted Fetter.39 Calderon told him he was violating Sec-tion 740 Sandoval then said, "Look, Joe, some of theseguys are my friends. I don't want no trouble for them, butOzzie" 41 "put the monkey in our lap," 42 and Sandovaladded"and the guys who don't have green cards are goingto be the guys who are going to be terminated." 43 He add-ed that the guys who did not have green cardsand who hadjoined the Union would be the first to be terminated.Calder-on again told Sandoval he was violating Section 7 of theAct. He showed Sandoval a pamphlet to read. Sandovalasked if he could keep it and was told yes and to read itgood.The next morning at 8 o'clock, Sandoval told Calderonhe'd gotten results. He pulled out a green card and said twoguys had brought in green cards.He continued,sayingguys who didn't bring in green cards would be the firstones terminated.Having been told of Section 7, he, ofcourse, didn't mention the Union.And thiswas decimationday, May 24. Of course, he did not mention the Union thisday. It would be like orange on St. Patrick's Day. He hadtakenCalderon from his work.The pamphlet given to Sandoval in the earlier conversa-tion was entitled "An Employee's Guaranteed Rights Un-derThe National Labor Relations Act." 43 Sandovallearned a lot between May 23 and 24 46 Respondent'scounsel fails to see the obvious,as revealed in his brief. Irefuse to be caused to possess the naivete Respondent'scounsel would wish I possess as expressed in his brief. Thedeep, the great, concern of Sandoval and "Ozzie" for ille-gal immigrants indeed! Probably an economic reason forthe mass discharge.472. The unlawfulmass dischargeof 48 employees byRespondent;some incidental union animus and thepretextual economic defenseRespondent's economic defense is based largely on fig-ures preparedby it.48A large amount oftestimonywas giv-en to support it andto detract from some parts of its value,ifany. This decision would be improperly extended were I todiscuss the alleged economic defense in great and utmostdetail.Not only the transcript but also the exhibits havebeen examined, studied, digested, and exhaustively ana-76 Immigration permits.39 The man who knew nothing,and then something,and then-.40 Of the Act.41 Fetter'42 This is May 23.43 Economic defense944 This wouldn't fool the silliest oaf this side of Venus4sG C Exh. 7.46 No doubt a bright and able student Did he instructFetter?Maybenot''Of course!47 Ridiculous!48 Some not substantiatedby documentaryevidence which was not pre-sented to support the truththereof,and the absence of which was not satis-factorilyexplained by it.lyzed.Respondent's testimony in support of its economicdefense has been viewed in the light of its union animus asalready found and to be found.On May 24, 48 employees were laid off or discharged byRespondent. There had been previous layoffs for economicreason or even a short shutdown. I do not close my eyes tothe fact that we have been undergoing, inflation, depres-sion, recession, call it what you may. I cannot and don'tclose my eyes to the fact that Respondent, on May 24, didnotwant the Union in the Plant.Of course, on May 24, the antiunion Respondent hadknown for at least a couple of weeks that the Union wasorganizing its employees. Fetter's alleged lack of knowl-edge was spurious.His animus,Respondent's union ani-mus, has been established by a preponderance of the pro-bative and credible evidence.Allmanagement shared suchknowledge. The mass layoff was determined on May 23,and communicated to its supervisors about noon, May 24,and to the employees about the end of the day. While theyhad long been threatened with discharge because of theirSection 7 activities, this wastheclaim of economic motives.What Vice President Fetter knew, all management hierar-chy knew, as was true of the knowledge and threats of itssupervisors. Respondent wasa corpus.There is insufficient evidence that Respondent wasaware of the union preferences, if any, of each of the em-ployees it discharged May 24. White sheep may have suf-fered along with the black.49 Respondent had a demon-stratedmotive to discourage union activity when itdischarged 48 employeesen masse.This was an outstand-ing violation of Section 8(a)(3) and (1) of the Act.MajesticMolded Products v. N.L.R.B.,330 F.2d 603, 606 (C.A. 2,1964).When Sandoval distributed final paychecks to em-ployees on May 24, he told them, "to eat union." 10Respondent contended the discharges were required bya reduction in number of orders concomitant with an in-crease in production. Loads of sometimes conflicting ormeaningless records of Respondent are in evidence. Whatis or is not an "order"? Certainly, I may reasonably con-clude, as I do, that an order was "firm" when receivedfrom the sales department. Respondent didnotproduce forinventory. It submitted G.C. Exh. 5 to General Counselbefore the hearing with respect to orders received by it.Respondent endeavored, at the hearing, to establish thatthe figures or conclusions to be drawn from G.C. Exh. 5were inaccurate. Towards the close of the hearing herein, itintroduced Respondent's Exh. 7 as being accurate, withmuch testimony. At least one of Respondent's witnesses,Controller Kelsey, testified G.C. Exh. 5 was reliable.Mostinteresting and informative in connection with the offeredeconomic defense, Kelsey testified no precise figures as tobacklogs of order were mentioned on May 23. Kelsey testi-fied that on that date, he relied on G.C. Exh. 5.Respondent has suggested that there are "cancelled" or-ders reflected in G.C. 7, not shown in G.C. 5. No memos ofcancellations were offered. So?I find Respondent produced and provided G.C. Exh. 5as evidence in support of its economic defense. I attach no491 don't prefer the comparison.50 Vilelyunlawful. SILVERCREST INDUSTRIES, INC.141weight to vacillation.A study of G.C. Exh. 5 11 reveals there were about 100more orders received from January through June 1974,than July through December 1973. Of course,circum-stances and demands varied from month to month. Thereis an attachment 2 to General Counsel's brief.Itwould bea miscarriage of justice were I to analyze again here atlength what I find General Counsel has done. In June1974, Respondent had a large backlog of orders. The num-ber was exceeded only in April. In G.C. Exh. 8, Respon-dent, in its annual report by its chairman and by its presi-dent,forecast great improvements in sales 52 in 1974 and1975.Testimony as to Respondent's Exh. 7 was exhaustive, ifnot exhausting. The fact is that Respondent's Exh. 7 ig-nores the large backlog of orders as of October 1973. Kel-sey put any value to be attached to Respondent's Exh. 7 ingreat question.53 In any event,I find from the documents,Respondenthad about 175 floors not produced by June,although it laid off 48 employees on May 24. The backlogwas substantially similar on May 24. Unfilled orders weresimilar in number between October 1973 and May 24. InOctober therewas no unionactivity. On May 24, there wasmuch.Respondent received more orders in the first 6months of 1974 than in the last 6 months of 1974.I place no credit in the undocumented testimony of Fet-ter, that "leadtimehad been reduced from 10 to 2 days." 54Testimony or records from suppliers were never produced.A word from Fetter, or pages of testimony does not sup-plant the deficiency.Mere testimony as to "lead time"from these witnesses impresses me not at all.55Whether you let Respondent,atlast,choose betweenG.C. Exh. 5 or Respondent's Exh. 7, on May 24 there wasa backlog of orders awaiting filling and shipping.Respondent'sExh.7,when considering the situation asofMay 24, erroneouslyassumes nomore orders would bereceived and is blind to the large backlog of October 1973.May 24was seizedupon for the mass discharges of May24, not because of economic, but because Fetter and hisbetters believed the time was at hand to destroy union ac-tivity.Respondent's economic figures,choose your own,show and demonstrate a vain attempt to conceal the unionanimus with a mirage of numbers,and numbers alone. Pre-texts,not facts, an attempted mirage.No documents,which must have been available, were ever offered to estab-lish the bases, if any, for prior layoffs.56Timing! Timing! I have already found such was the an-swer to the mass discharges, which had been threatened byan employer who stooped to threaten illegal aliens who hadjoined the Union, not only with discharge but also "depor-51 See attachment I, annexed to GeneralCounsel's brief.52Orders.53 I have in my hand a stipulation which should be entered in the recordas Respondent's Exh.8. It demonstrates that as of October1, 1973, Respon-dent had orders for 269 floors which had not as yetbeen produced I trustitwill be in Respondent's exhibit file,if and when the Board receives it. I amnop/acingit in, though not attaching it to said file.Why not documented? Especially when Fetter was generally a witnesswhose testimony did not warrant credence?55Where isthe documentary evidence?56 Testimony,yes.Documents, no.tation." 57 On May 22, Fetter never discussed a backlogproblem with his supervisors. No! They got word to wieldthe axe about noon on D Day. Respondent fearlessly"hires " a newemployee on the day Fetter testified theydecidedtofire 48employees.58Sandoval's testimony is most revealing, when he discuss-es the seniority of those to be laid off. He evidently consid-ered me or any reviewing body to be fools. The employeescould, "eat union." 59Respondent's economic defense is rejected as unworthyof any belief. It is most unfortunate that so much time wasdevoted to a matter much less devoid of substance thanGossamer.This Respondent's antiunion animus was virulent. I amnot at all impressed that Respondent did not discharge allor most it knew to be pro-union. Keep the blood off themachines. Be septically pure. Rehire a couple of union ad-herents you had discharged, you may fool the inexperi-enced. Threaten certain people. Do not follow through.Decimate. Economic phantasies, as finally, perhaps piecedtogether from whole cloth, were as nothing compared withthe brutalantiunionrealitiesof Respondent and its mode offighting.At least, it may be said for Respondent that itsagents clearly warned union sympathizers, and throughthem, all its employees, that Respondent was determinedto eliminate union activity. It made a real good try. Itsviolations shall be corrected. Of course, the mass dis-charges of May 24 violated Section 8(a)(3) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that on May 24, Respondent engaged in amass discharge of about 48 employees and has thereafterfailed and refused to reinstate them because of their actualor suspected, or part of a group, union and other protectedconcerted activities, I shall recommend that Respondentmake them whole for loss of wages or pay they may havesuffered by reason of Respondent's discrimination againstthem, in violation of Section 8(a)(3) and (1) of the Act, inthemanner set forth in F. W.Woolworth Company,90NLRB 289 (1950), with interest on backpay computed inthemanner set forth inIsis Plumbing & Heating Co.,13857Maybe it was just being 100 percent American?58Not being my beloved Dad, I won't say, "I wasn't born yesterday."59 Synonym? 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 716 (1962).It shall also be orderedthatRespondent cease and desistfrom violatingthe Act.Upon thebasis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning ofthe Act.2.The Unionis a labor organization within the meaningof the Act.3.By interferingwith,restraining, and coercing andthreatening its employees because of their union and otherprotected concerted activities,Respondent has violatedSection 8(a)(1) of the Act.4.By its mass dischargeof May 24,and any failures toreinstate,Respondent violated Section 8(a)(3) and (1) ofthe Act.[Recommended Order omitted from publication.]